 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into to be
effective as of November 13, 2007 (the “Effective Date”) by and between National
Medical Health Card Systems, Inc., a Delaware corporation (“NMHC”) and Stuart
Diamond a resident of New York (“Executive”). Certain capitalized terms used in
this Agreement are defined in Section 9 hereof.
RECITAL
     WHEREAS, Executive is employed as the Chief Financial Officer of NMHC;
     WHEREAS, NMHC and Executive wish to document the terms of the employment of
Executive in such capacity;
     WHEREAS, NMHC and Executive currently are parties to certain agreements
relating to their employment relationship as described on Exhibit “A” attached
hereto (the “Preexisting Agreements”), which NMHC and Executive desire to
terminate in their entirety and replace with this Agreement.
     WHEREAS, Executive has represented to NMHC and NMHC has relied on
Executive’s representation that the execution of this Agreement by Executive,
and the provision of services by Executive to NMHC as contemplated in this
Agreement, will not conflict with, or cause Executive or any other Person to be
in breach of (i) any other contract to which Executive is a party or (ii) any
duty which Executive may owe to any other Person.
AGREEMENT
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
     1. Duties; Disclosure of Information.
          1.1 Duties. During the term of this Agreement (including all renewal
periods, if any, the “Term”), Executive agrees to be employed by and to serve
NMHC as Chief Financial Officer and NMHC agrees to employ and retain Executive
in such capacity subject to the provisions of this Agreement. Executive shall
have such duties and responsibilities as are customarily assigned to individuals
serving in such positions, as the same may be described in NMHC’s bylaws, as the
same may be amended from time to time, and such other duties consistent with
Executive’s titles and positions as the Board of Directors of NMHC (the “Board”)
shall from time to time lawfully direct. Executive shall devote substantially
all of Executive’s business time, energy, and skill to the business of NMHC and
the other NMHC Entities. Executive shall at all times act in a manner consistent
with, and otherwise comply with, any and all codes of business conduct and
ethics of NMHC and all insider trading policies of NMHC, as the same may be
adopted or amended from time to time and provided to Executive in

 



--------------------------------------------------------------------------------



 



writing. Executive will promote the goodwill of NMHC among its customers,
shareholders, employees, vendors, and the general public.
          1.2 Disclosure of Competitively Sensitive Information. Executive
acknowledges that NMHC has disclosed to Executive various Confidential
Information. During the Term, NMHC shall disclose to Executive various
additional Confidential Information, including without limitation pricing and
marketing information and strategies being used and contemplated to be used by
NMHC Entities, and human resources information. Executive acknowledges and
agrees that all Confidential Information which may have been previously
disclosed to him belongs to NMHC and, in consideration of the promises contained
herein, Executive disclaims any interest in the Confidential Information.
     2. Term and Termination.
          2.1 Term. Subject to Section 2.2, the term of employment of Executive
by NMHC pursuant to this Agreement shall be one (1) year commencing on the
Effective Date and shall thereafter automatically renew for successive
additional one-year terms unless either party provides the other with written
notice of its intent not to renew this Agreement at least ninety (90) days prior
to the end of the Term (including any renewal term, as applicable) unless
terminated earlier pursuant to the provisions of this Agreement.
          2.2 Termination of Employment.
               2.2.1 Termination For Cause. “Termination For Cause” shall mean
the termination by NMHC of Executive’s employment with NMHC as the result of
(i) the failure of Executive substantially to perform Executive’s duties
hereunder; (ii) Executive’s engaging in misconduct that has caused or is
reasonably expected by the Board to cause material injury to NMHC or all NMHC
Entities taken as a whole; (iii) Executive’s violation of any material policy of
NMHC, including without limitation insider trading, harassment and
discrimination policies, copies of which have been provided to Executive in
writing; (iv) Executive’s indictment or conviction of, or entering a plea of
guilty or nolo contendere to, a crime that constitutes a felony; or (v) the
material breach by Executive of any of Executive’s obligations hereunder or
under any other written agreement or covenant with NMHC or any NMHC Entity, in
each case in clauses (i), (ii), (iii) and (v) after receipt of written notice
from NMHC specifying the grounds for Termination for Cause and (only in the
event that the nature of the grounds, in the good faith opinion of the Board,
are not related to any willful misconduct or dishonesty of Executive and
otherwise are able to be cured) failure by Executive to cure such breach within
fifteen (15) days from receipt of notice. Executive’s inability to perform
Executive’s obligations under this Agreement despite Executive’s best efforts as
a result of being Permanently Disabled shall not result in a Termination For
Cause. Upon any Termination For Cause, Executive shall be paid the Accrued
Obligations within three (3) business days following the effective date of
termination but shall not be paid any severance compensation. Any other accrued
benefits provided under employee benefit programs maintained by NMHC, including
qualified and nonqualified programs, shall be payable according to their terms.

- 2 -



--------------------------------------------------------------------------------



 



               2.2.2 Termination Other Than For Cause. “Termination Other Than
For Cause” shall mean (i) termination by NMHC of Executive’s employment with
NMHC (for any reason other than a Termination For Cause, Termination by Reason
of Death, Termination by Reason of Incapacity, or a refusal by NMHC to renew the
Term of this Agreement following the expiration of the initial or any renewal
term as set forth in Section 2.1), or (ii) termination by Executive upon
constructive termination of Executive’s employment with NMHC by reason of (A) a
reduction in Executive’s Base Salary; (B) a Material Diminution; (C) a
requirement by NMHC that Executive change the office to which Executive is
primarily assigned to a location that is outside the Office Area; (D) a change
by NMHC of its reimbursement policy for travel and living expenses (compared to
such policy as in effect on the Effective Date) that would have a material
negative impact on reimbursement payments to Executive in respect of the travel
obligations required of Executive by NMHC; or (E) NMHC’s continued material
breach of this Agreement (other than based on circumstances that could
constitute a Material Diminution) after, in each case, receipt of written notice
from Executive specifying the basis for such constructive termination and
failure by NMHC to cure within fifteen (15) days from receipt of such notice.
Termination Other Than For Cause may be effected by NMHC at any time by
providing Executive with written notice of such termination by NMHC. The
termination shall be effective as of the date of the notice or such later date
as may be determined by NMHC. Executive may effect a Termination Other Than For
Cause upon written notice to NMHC at any time specifying any of the conditions
for constructive termination set forth in clause (ii) above (including without
limitation the expiration of the cure period) have been met; provided, however,
that during the six (6) month period following a Change in Control, Executive
may not effect a Termination Other Than For Cause based upon a Material
Diminution. Upon any Termination Other Than For Cause, Executive shall be paid
(i) within three (3) business days following the effective date of termination
the amount of the Accrued Obligations; and (ii) (subject to Section 2.2.8) the
Severance Compensation. Any other accrued benefits provided under employee
benefit programs maintained by NMHC, including qualified and nonqualified
programs, shall be payable according to their terms.
               2.2.3 Executive Voluntary Termination. “Executive Voluntary
Termination” shall mean termination by Executive of Executive’s employment with
NMHC for any reason other than Termination Other Than For Cause, Termination by
Reason of Death or Termination by Reason of Incapacity. Executive Voluntary
Termination may be effected by Executive at any time by providing NMHC with
written or oral notice of such termination. The termination shall be effective
as of the date of the notice. In the event of an Executive Voluntary
Termination, Executive shall be paid within three (3) business days following
the effective date of termination the amount of the Accrued Obligations but
shall not be paid any severance compensation. Any other accrued benefits
provided under employee benefit programs maintained by NMHC, including qualified
and nonqualified programs, shall be payable according to their terms.
               2.2.4 Termination by Reason of Incapacity. If, during the Term,
Executive shall become Permanently Disabled, NMHC may terminate Executive’s
employment with NMHC effective on the earliest date permitted under applicable
law, if any, and such termination shall be deemed “Termination by Reason of
Incapacity”. Upon termination of

- 3 -



--------------------------------------------------------------------------------



 



employment under this Section, Executive shall be paid (i) within three
(3) business days following the effective date of termination the amount of the
Accrued Obligations; and (ii) (subject to Section 2.2.8) an amount equal to the
difference of (A) the Severance Compensation less (B) the Prorated Disability
Benefit Amount. As used herein, “Prorated Disability Benefit Amount” means an
amount equal to the product of (i) any payment or payments payable to Executive
during the twelve (12) month period following the time of termination under any
long-term disability policy multiplied by (ii) the percentage of the premiums
under such policy that were paid by NMHC. Any other accrued benefits provided
under employee benefit programs maintained by NMHC, including qualified and
nonqualified programs, shall be payable according to their terms.
               2.2.5 Termination by Reason of Death. In the event of Executive’s
death during the Term (“Termination by Reason of Death”), Executive’s employment
with NMHC shall be deemed to have terminated as of the date on which Executive’s
death occurs, and the estate of Executive shall be paid (i) within fifteen
(15) days following the effective date of termination, the amount of the Accrued
Obligations; and (ii) an amount equal to the difference of (A) the Severance
Compensation less (B) the Prorated Death Benefit Amount. As used herein,
“Prorated Death Benefit Amount” means an amount equal to the product of (i) any
payment or payments payable to Executive’s beneficiaries under any life
insurance policy multiplied by (ii) the percentage of the premiums under such
policy that were paid by NMHC. Any other accrued benefits provided under
employee benefit programs maintained by NMHC, including qualified and
nonqualified programs, shall be payable according to their terms.
               2.2.6 Termination Upon Expiration of Agreement. In the event that
NMHC refuses for any reason to extend the Term of this Agreement by giving
written notice at least ninety (90) days prior to the initial or any renewal
period as set forth in Section 2.1, Executive shall be paid (i) within three
(3) business days following the effective date of termination the amount of the
Accrued Obligations; and (ii) (subject to Section 2.2.8) the Severance
Compensation. Any other accrued benefits provided under employee benefit
programs maintained by NMHC, including qualified and nonqualified programs,
shall be payable according to their terms. In the event that Executive refuses
for any reason (except as otherwise provided herein) to extend the Term of this
Agreement by giving written notice at least ninety (90) days prior to the
initial or any renewal period as set forth in Section 2.1, the expiration of
this Agreement shall be deemed an Executive Voluntary Termination.
               2.2.7 Termination of Relationship with Affiliated Entities.
Unless agreed by NMHC (or another NMHC Entity) and Executive in a separate
written agreement (other than corporate minutes, resolutions, charter documents,
bylaws, or partnership agreements), upon the termination of Executive’s
employment with NMHC for any reason, Executive shall tender a written
resignation (in form and substance reasonably acceptable to NMHC) of any
positions Executive may have with NMHC and any and all other NMHC Entities.
               2.2.8 Conditions to Payment; Sole Remedy. Except in the case of a
Termination by Reason of Death, Executive shall not be entitled to receive any
Severance

- 4 -



--------------------------------------------------------------------------------



 



Compensation or Change in Control Compensation unless Executive shall have
executed and delivered to NMHC (i) a release substantially in the form attached
hereto as Exhibit “B” (the “Release”) within ten (10) business days following
the date of termination of Executive’s employment and all revocation and waiting
periods applicable to such Release have expired and (ii) a written resignation
as contemplated in Section 2.2.7. In addition, in the event that Executive
breaches any of the restrictive covenants set forth in Section 4 at any time,
NMHC shall be entitled to discontinue any Severance Compensation (provided,
however, that if it is finally determined by a court of competent jurisdiction
or an arbitrator that NMHC asserted in bad faith that Executive breached any of
the restrictive covenants set forth in Section 4, the payments of the Severance
Compensation shall be extended for two months for each calendar month that
payments were delayed, with the intent and effect that Executive shall be paid
double for each delayed month). The Severance Compensation (or Change in Control
Compensation, as applicable) to be paid to Executive shall, except as expressly
provided in the proviso in the immediately preceding sentence, represent the
sole and exclusive remedy of Executive in connection with the termination of
Executive’s employment and this Agreement upon a Termination Other Than for
Cause, a Termination by Reason of Incapacity, a Termination by Reason of Death,
or a refusal by NMHC to extend the Term of this Agreement.
               2.2.9 Timing of Severance Payments.
                    2.2.9.1 Generally. Unless otherwise required to be delayed
pursuant to Section 2.2.9.2 below, the Severance Compensation shall be paid in
equal installments over a period of twelve (12) months from the date of
termination of employment in accordance with NMHC’s normal payroll policies.
                    2.2.9.2 Limitations. If Executive is a “specified employee”
within the meaning of Section 409A of the Code and the final regulations
thereunder (“Section 409A”) at the time of Executive’s termination, and the
Severance Compensation to be paid to Executive pursuant to this Agreement will
not be paid in full by March 15 of the year following the year in which
termination of Executive’s employment occurs, then only that portion of such
Severance Compensation which does not exceed the Section 409A Limit may be paid
within the first six (6) months following termination of Executive’s employment
in accordance with the payment schedule set forth in Section 2.2.9.1 above. Any
portion of such Severance Compensation in excess of the Section 409A Limit shall
accrue and, to the extent such portion of the Severance Compensation would
otherwise have been payable within the first six (6) months following
termination of Executive’s employment pursuant to Section 2.2.9.1 above, will
become payable on the date that is six (6) months and one (1) day following the
date of Executive’s termination of employment (such payment, the “Catch-Up
Payment”). All subsequent Severance Compensation, if any, will be payable as
provided in Section 2.2.9.1 of this Agreement. It is the intent of this
provision to comply with the requirements of Section 409A, and any ambiguities
herein will be interpreted to so comply. For purposes of this Agreement, the
“Section 409A Limit” means the lesser of two (2) times: (i) the Executive’s
annualized compensation based upon the Executive’s annual rate of pay (unless
otherwise defined by applicable guidance issued by the IRS after the date of
this Agreement, “annual rate of pay” shall include Base Salary and bonus
compensation, adjusted for any increase during that year that was expected to
continue

- 5 -



--------------------------------------------------------------------------------



 



indefinitely had Executive’s employment not terminated) to Executive during
NMHC’s taxable year preceding NMHC’s taxable year during which termination of
employment occurs, or (ii) the maximum amount that may be taken into account
under a qualified plan pursuant to Section 401(a)(17) of the Code for the year
in which Executive’s employment is terminated. Notwithstanding the foregoing,
(i) any payment that would not be considered a deferral of compensation for
purposes of Section 409A shall be made at the time scheduled for payment without
regard to the six (6) month delay referred to above, and (ii) except for the
Catch-Up Payment, if any, under no circumstances shall Executive be entitled to
receive payments in any pay period exceeding the pro rata portion of the
Severance Compensation that otherwise would be payable in such pay period under
Section 2.2.9.1. Each periodic payment of Severance Compensation shall be
considered a separate payment for purposes of Section 409A.
     3. Salary, Benefits, Bonus and Equity.
          3.1 Base Salary. As payment for the services to be rendered by
Executive as provided in Section 1 and subject to the terms and conditions of
Section 2, NMHC agrees to pay to Executive a “Base Salary” at the rate of
$300,000 per annum. The Board shall review Executive’s Base Salary annually
during the period of Executive’s employment hereunder and, in its sole
discretion, may increase (but not at any time decrease) such Base Salary from
time to time based upon the Executive’s performance, the financial condition of
NMHC, salaries of executives in similar positions at other comparable companies
in the industry, and such other factors as the Board shall consider relevant.
The Base Salary shall be payable in accordance with the then-current payroll
policies of NMHC. Any failure to pay Base Salary in accordance with the terms of
this Section 3.1 shall be considered a material breach of this Agreement.
          3.2 Bonuses. Executive shall be eligible to receive a bonus each year
(with a target amount equal to fifty percent (50%) of Executive’s Base Salary)
as may be determined from time to time by the Board, with the actual amount (if
any) of any such bonus to be determined in the sole discretion of the Board. The
Board is under no obligation to declare, and NMHC is under no obligation to pay,
any bonus to Executive under the terms of this Agreement or otherwise. If after
the Effective Date, Executive and NMHC enter into a written agreement or plan
executed by both NMHC and Executive that governs bonus arrangements, and the
provisions thereof conflict with this Section 3.2, the terms of such other
written agreement or plan shall supersede this Section 3.2.
          3.3 Additional Benefits. During the Term (or thereafter, to the extent
expressly provided herein), Executive shall be entitled to the following fringe
benefits:
               3.3.1 Benefits and Vacation. Executive shall be entitled to
participate in such profit sharing, pension, retirement, deferred compensation,
savings, life, medical, dental, disability and other welfare benefit plans
maintained by NMHC in accordance with the terms thereof, as the same may be
amended and in effect from time to time, as are now generally available or later
made generally available to executive officers of NMHC. A termination or
expiration of this Agreement for any reason or for no reason shall not affect
any rights which Executive may have pursuant to any agreement, policy, plan,
program or arrangement of NMHC providing Executive benefits (including under any
stock option agreement or bonus plan or

- 6 -



--------------------------------------------------------------------------------



 



similar agreements which may exist), which rights shall be governed by the terms
thereof. Executive shall be entitled to 22 days paid vacation each calendar year
(prorated for partial years). Accrued vacation not taken in any applicable
period shall not be carried forward or used in any subsequent period.
               3.3.2 Reimbursement for Expenses. NMHC shall reimburse Executive
for reasonable and properly documented out-of-pocket business and/or
entertainment expenses incurred by Executive in connection with Executive’s
duties under this Agreement. Any such expenses shall be submitted by Executive
to NMHC on a periodic basis and will be paid in accordance with the then-current
NMHC policies and procedures.
               3.3.3 Change in Control Compensation; Transition Period
Obligations.
                    3.3.3.1 Change in Control Compensation. In the event that
(i) a Change in Control occurs during the Term and (ii) Executive’s employment
with NMHC terminates at any time within two (2) years following the occurrence
of the Change in Control pursuant to a Permitted Termination Event, then in lieu
of any Severance Compensation then owed or that otherwise may be owed in the
future to Executive under this Agreement, NMHC shall pay Executive both (A) the
Accrued Obligations within three (3) business days after the termination of
Executive’s employment and (B) subject to Section 2.2.8, the Change in Control
Compensation within three (3) business days after all revocation and waiting
periods applicable to the Release have expired. In the interest of clarity, NMHC
and Executive agree that, following the occurrence of a Change in Control and a
payment of the Change in Control Compensation to Executive, the provisions of
this Agreement requiring payment of Severance Compensation to Executive shall
automatically be deemed null and void and shall not apply with respect to any
termination of Executive’s employment (whether such termination is effected in
connection with the Change in Control or at any time in the future following the
Change in Control), and under no circumstances shall NMHC ever be obligated to
pay Executive both Change in Control Compensation and Severance Compensation.
                    3.3.3.2 Transition Period Obligations. Executive agrees to
remain an employee of NMHC to provide transition and other services for a period
of six (6) months following the occurrence of a Change in Control (such six
(6) month period, the “Transition Period”) as requested by NMHC. The parties
agree that NMHC will incur damages in the event that (i) a Change in Control
occurs during the Term and (ii) Executive’s employment with NMHC terminates at
any time during the Transition Period for any reason other than a Permitted
Termination Event. The amount of damages to be sustained by NMHC are uncertain
and would be difficult to ascertain. Therefore, in the event that (i) a Change
in Control occurs during the Term and (ii) Executive’s employment with NMHC
terminates at any time during the Transition Period for any reason other than a
Permitted Termination Event, then Executive shall pay to NMHC, within two
(2) business days following the date of termination, the Transition Period
Default Payment. As used herein, the “Transition Period Default Payment” means
an amount equal to thirty percent (30%) of the Accelerated Restricted Stock
Value. As used herein, “Accelerated Restricted Stock Value” means an amount
equal to the value (computed using the value per share of NMHC Common Stock at
the effective time of the Change in Control) of the

- 7 -



--------------------------------------------------------------------------------



 



number of shares of Common Stock granted to Executive under the Restricted Stock
Agreement between NMHC and Executive dated November 13, 2007 with respect to
which lapsing of restrictions and vesting accelerated pursuant to the Change in
Control. The parties believe that payment of the Transition Period Default
Payment is the reasonable estimate of the loss of revenues, costs of recruiting
a replacement for Executive to provide transition services following a Change in
Control, and related expenses and is reasonable compensation to NMHC for these
damages. Executive promises to pay, and NMHC agrees to accept, the Transition
Period Default Payment as liquidated damages, and not as a penalty, if
Executive’s employment shall terminate at any time during the Transition Period
for any reason other than a Permitted Termination Event. NMHC may setoff any
amount to which it may be entitled under this Section against amounts otherwise
payable to Executive to the extent permitted by Treasury
Regulation Section 1.409A-3(j)(4)(xiii). The exercise of such right of setoff by
NMHC in good faith, whether or not ultimately determined to be justified, will
not constitute an event of default under this Agreement or any other agreement
between NMHC and Executive. Neither the exercise of nor the failure to exercise
such right of setoff will constitute an election of remedies or limit NMHC in
any manner in the enforcement of any other remedies that may be available to it.
                    3.3.3.3 Successor Entities. As used in this Section 3.3.3,
“NMHC” shall be deemed to include NMHC’s successor in interest, as applicable.
                    3.3.3.4 Recruiting Firms. In the event the Executive’s
employment is terminated at any time during the Transition Period for a
Permitted Termination Event, NMHC shall, upon the written request of Executive:
(i) waive, by written notice to the applicable recruiting firms, any
restrictions contained in NMHC’s contracts with such recruiting firms that
otherwise would restrict any recruiting firm then under contract with NMHC from
providing services to the Executive or otherwise contacting the Executive for
other positions and (ii) thereafter refrain from entering into any contract with
a recruiting firm which would contractually restrict the recruiting firm from
providing services to the Executive or otherwise contacting the Executive for
other positions. Notwithstanding the foregoing, nothing in this Section shall be
construed to terminate, modify or diminish the restrictive covenants contained
in Section 4.
               3.3.4 Section 280G Gross-Up.
                    3.3.4.1 Generally. Anything in this Agreement or any other
plan, arrangement or agreement with NMHC (collectively, Executive’s “Employment
Related Agreements”) to the contrary notwithstanding, in the event Executive
shall become entitled to payments and/or benefits provided by any Employment
Related Agreement or any other amounts in the “nature of compensation” (whether
pursuant to the terms of any Employment Related Agreement or any other plan,
arrangement or agreement with NMHC, any Person whose actions result in a change
of ownership or effective control of NMHC covered by Section 280G(b)(2) of the
Code or any Person affiliated with NMHC or such Person) as a result of such
change in ownership or effective control of NMHC (a “Payment”), which Payments
would subject the Executive to the excise tax imposed by Section 4999 of the
Code or any similar tax that may hereafter be imposed (the “Excise Tax”), NMHC
will pay to Executive an additional amount

- 8 -



--------------------------------------------------------------------------------



 



(the “Gross-Up Payment”), such that the net amount retained by Executive with
respect to such Payments, after deduction of any Excise Tax (including any
penalties and interest thereon) on the Payments and any Federal, state and local
income tax, payroll tax, and Excise Tax on the Gross-Up Payment provided for by
this Section 3.3.4, but before deduction for any Federal, state or local income
or employment tax withholding on such Payments, will be equal to the amount of
the Payments, together with an amount equal to the product of any deductions
disallowed to Executive for Federal, state, or local income tax purposes because
of the inclusion of the Gross-Up Payment in Executive’s adjusted gross income
multiplied by the highest applicable marginal rate of Federal, state, or local
income taxation, respectively, for the calendar year in which the Gross-Up
Payment is to be made. The Gross-Up Payment is intended to place the Executive
in the same position he would have been in if the Excise Tax did not apply.
                    3.3.4.2 Determination of Amount. Subject to the provisions
of Section 3.3.4.3, all determinations required to be made under this Agreement,
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by an accounting firm (the “Accounting Firm”),
which shall provide detailed supporting calculations both to NMHC and the
Executive within 15 business days of the receipt of notice from the Executive
that there has been or the Executive reasonably believes there may have been a
Payment, or such earlier time as is requested by NMHC. The Accounting Firm shall
be jointly selected by NMHC and the Executive and shall not, during the two
years preceding the date of its selection, have acted in any way on behalf of
NMHC or its affiliated companies. If NMHC and the Executive cannot agree on the
firm to serve as the Accounting Firm, then NMHC and the Executive shall each
select an accounting firm and those two firms shall jointly select an accounting
firm to serve as the Accounting Firm. All fees and expenses of the Accounting
Firm shall be borne solely by NMHC. Any Gross-Up Payment, as determined pursuant
to this Agreement, shall be paid by NMHC to the Executive as provided in
Section 3.3.4.6. If the Accounting Firm determines that no Excise Tax is payable
by the Executive, it shall furnish the Executive with a written opinion of its
determination. Any determination by the Accounting Firm shall be binding upon
NMHC and the Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments that will not
have been made by NMHC should have been made (the “Underpayment”), consistent
with the calculations required to be made hereunder. In the event that NMHC
exhausts its remedies pursuant to Section 3.3.4.3 and Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be paid by NMHC to or for the benefit of the Executive,
together with interest at the rate provided in section 1274(b)(2)(B) of the
Code, at the time provided in Section 3.3.4.6.
                    3.3.4.3 IRS Claims. The Executive shall notify NMHC in
writing of any claim by the IRS that, if successful, would require the payment
by NMHC of a Gross-Up Payment. Such notification shall be given as soon as
practicable, but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise NMHC of the nature of such claim and
the date on which such claim is requested to be paid. The failure of the
Executive to give the notice provided in the immediately preceding sentence by
the date

- 9 -



--------------------------------------------------------------------------------



 



specified therein shall not affect NMHC’s obligations hereunder except to the
extent NMHC is prejudiced thereby. The Executive shall not pay such claim prior
to the expiration of the 30-day period following the date on which Executive
gives such notice to NMHC (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due). If NMHC notifies the
Executive in writing prior to the expiration of such period that it desires to
contest such claim, the Executive shall:
                    (a) give NMHC any information reasonably requested by NMHC
relating to such claim,
                    (b) take such action in connection with contesting such
claim as NMHC shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by NMHC,
                    (c) cooperate with NMHC in good faith in order effectively
to contest such claim, and
                    (d) permit NMHC to participate in any proceedings relating
to such claim; provided, however, that NMHC shall bear and pay directly all
costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 3.3.4.3, NMHC shall control all proceedings
taken in connection with such contest and, at its sole option, may pursue or
forego any and all administrative appeals, proceedings, hearings and conferences
with the taxing authority in respect of such claim and may, at its sole option,
either direct the Executive to pay the tax claimed and sue for a refund or
contest the claim in any permissible manner, and the Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as NMHC
shall determine; provided, however, that if NMHC directs the Executive to pay
such claim and sue for a refund, NMHC shall advance the amount of such payment
to the Executive, on an interest-free basis and shall indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided the Executive shall not be required by NMHC to agree to any
extension of the statute of limitations relating to the payment of taxes for the
taxable year of the Executive with respect to which such contested amount is
claimed to be due unless such extension is limited solely to such contested
amount. Furthermore, NMHC’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the IRS or any other taxing authority.
                    3.3.4.4 Refunds. If, after the receipt by the Executive of
an amount advanced by NMHC pursuant to Section 3.3.4.3 hereof, the Executive
becomes entitled to receive any refund with respect to such amount, the
Executive shall (subject to NMHC’s

- 10 -



--------------------------------------------------------------------------------



 



complying with the requirements of Section 3.3.4.3 hereof) promptly pay to NMHC
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after the receipt by the Executive of an
amount advanced by NMHC pursuant to Section 3.3.4.3 hereof, a determination is
made that the Executive shall not be entitled to any refund with respect to such
amount and NMHC does not notify the Executive in writing of its intent to
contest such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.
                    3.3.4.5 Redetermination. If, pursuant to regulations issued
under Section 280G or 4999 of the Code, NMHC and the Executive were required to
make a preliminary determination of the amount of an excess parachute payment
and thereafter a redetermination of the Excise Tax is required under the
applicable regulations, the parties shall request the Accounting Firm to make
such redetermination. If as a result of such redetermination an additional
Gross-Up Payment is required, the amount thereof, together with interest at the
rate provided in section 1274(b)(2)(B) of the Code, shall be paid by NMHC to the
Executive at the time provided in Section 3.3.4.6. If the redetermination of the
Excise Tax results in a reduction of the Excise Tax, the Executive shall take
such steps as NMHC may reasonably direct in order to obtain a refund of the
excess Excise Tax paid. If NMHC determines that any suit or proceeding is
necessary or advisable in order to obtain such refund, the provisions of
Section 3.3.4.3 hereof relating to the contesting of a claim shall apply to the
claim for such refund, including, without limitation, the provisions concerning
legal representation, cooperation by the Executive, participation by NMHC in the
proceedings and indemnification and payment of fees and expenses by NMHC. Upon
receipt of any such refund, the Executive shall promptly pay the amount of such
refund to NMHC. If the amount of the income taxes otherwise payable by the
Executive in respect of the year in which the Executive makes such payment to
NMHC is reduced as a result of such payment, the Executive shall, no later than
the filing of his income tax return in respect of such year, pay the amount of
such tax benefit to NMHC. In the event there is a subsequent redetermination of
the Executive’s income taxes resulting in a reduction of such tax benefit, NMHC
shall, promptly after receipt of notice of such reduction, pay to the Executive
the amount of such reduction. If NMHC objects to the calculation or
recalculation of the tax benefit, as described in the preceding two sentences,
the Accounting Firm shall make the final determination of the appropriate
amount. The Executive shall not be obligated to pay to NMHC the amount of any
further tax benefits that may be realized by Executive as a result of paying to
NMHC the amount of the initial tax benefit.
                    3.3.4.6 Timing of Payments. The Gross-Up Payment (or portion
thereof) provided for in this Section 3.3.4 will be paid to Executive on the day
of the payment of the Payments that give rise to the Excise Tax; provided,
however, that if the amount of such Gross-Up Payment (or portion thereof) cannot
be finally determined on or before the date on which payment is due, NMHC will
pay to Executive by such date an amount estimated in good faith by the
Accounting Firm to be the minimum amount of such Gross-Up Payment and will pay
the remainder of such Gross-Up Payment (together with interest at the rate
provided in section 1274(b)(2)(B) of the Code) as soon as the amount thereof can
be determined, but in no event later than forty-five (45) days after payment of
the Payments that give rise to the Excise

- 11 -



--------------------------------------------------------------------------------



 



Tax. Further, in the event that on the day of the Payments (or the forty-five
(45) day period following such payments) no Gross-Up Payment is determined by
the Accounting Firm to be due and it is subsequently determined that a Gross-Up
Payment is owing to Executive or in the event that the initial Gross-Up Payment
was too little and additional Gross-Up Payments are subsequently determined to
be payable to Executive pursuant to Section 3.3.4.5 above, such Gross-Up Payment
or additional Gross-Up Payment amount will be paid by NMHC to Executive at the
earlier of (i) the date that the Gross-Up Payment or additional Gross-Up Payment
amount is determined by the Accounting Firm to be payable to Executive or
(ii) the date that such Excise Tax amounts are finally determined and assessed
by the Internal Revenue Service, but no later than thirty (30) days following
the date of such determination or assessment, as applicable. The payment
provisions of this Section 3.3.4 shall be administered in compliance with the
requirements of Treasury Regulation Section 1.409a-3(i)(1)(v).
               3.3.5. Prescription Drug Benefit. In the event that upon the
termination of this Agreement or thereafter during the COBRA Period NMHC has
opted out of providing prescription drug benefit coverage as part of its health
insurance benefits provided to employees, NMHC shall cause its health insurance
provider to provide such benefits under the COBRA benefits provided to Executive
and, if such Executive shall be entitled to Severance Compensation or Change in
Control Compensation, the cost thereof shall be paid for by NMHC for the
duration of the COBRA Period.
     4. Protection of NMHC.
          4.1 Non-Competition. Executive acknowledges that, in addition to
Executive’s access to and possession of Confidential Information, during the
Term Executive will acquire valuable experience and special training regarding
the business of NMHC and the other NMHC Entities. Executive further acknowledges
that, as part of this Agreement, NMHC is employing Executive to protect and
enhance the goodwill of NMHC with its employees, shareholders, customers,
vendors and the general public. Executive further acknowledges and agrees that
the knowledge, experience, and training Executive will acquire would enable
Executive to injure NMHC or another NMHC Entity, including their respective
interests in the Confidential Information and goodwill, if Executive were to
engage in any business that is competitive with the business of NMHC or any
other NMHC Entity. Therefore, ancillary to the otherwise enforceable agreements
set forth in this Agreement, Executive shall not, at any time during the Term
and for the twelve (12) consecutive months immediately after the termination or
expiration of Executive’s employment, directly or indirectly (as an employee,
employer, consultant, agent, principal, partner, shareholder, officer, director,
or manager or in any other individual or representative capacity), engage in,
invest in, solicit NMHC customers for the benefit of, provide other assistance
to, or participate in any business that is in competition with the business of,
any NMHC Entity anywhere in the United States. Notwithstanding the foregoing,
Executive shall not be prohibited, however, from (i) owning, as a passive
investor, less than one percent (1%) of the publicly traded stock of any
corporation engaged in a business competitive with that of any NMHC Entity or
(ii) being an employee, consultant, manager or otherwise providing services to a
company which owns or operates a division or subsidiary providing pharmacy
benefit management services, so long as Executive does not directly or

- 12 -



--------------------------------------------------------------------------------



 



indirectly assist with any aspect of such pharmacy benefit management services
function. Executive represents that the enforcement of the restriction in this
Section would not be unduly burdensome to Executive and that, in order to induce
NMHC to enter into this Agreement (which contains various benefits to Executive
and obligations of NMHC with respect to Executive’s employment), Executive is
willing and able to find employment after the date of termination or expiration
of Executive’s employment with NMHC in other business or geographical areas not
prohibited by this Section.
          4.2 Nonsolicitation. Ancillary to the otherwise enforceable agreements
set forth in this Agreement, Executive agrees that, for a period of one (1) year
subsequent to the termination or expiration of Executive’s employment with NMHC,
whether such termination or expiration occurs at the insistence of Executive or
NMHC for any reason, Executive shall not recruit, hire, or attempt to recruit or
hire, directly or by assisting others in any way, any other employees of any
NMHC Entity, nor shall Executive contact or communicate with any other employees
of any NMHC Entity for the purpose of inducing other employees to terminate
their employment with any NMHC Entity. For purposes of this covenant, “other
employees of any NMHC Entity” shall refer to employees who are employed by any
NMHC Entity at the time of the attempted recruiting or hiring.
          4.3 Confidential Information and Trade Secrets. Executive recognizes
and acknowledges that the Confidential Information constitutes valuable, special
and unique assets. Except as required to perform Executive’s duties as an
executive of NMHC, until such time as they cease to be Confidential Information
through no act of Executive in violation of this Agreement, except as may be
required by applicable law or process issued in connection with a judicial or
administrative proceeding, Executive will not use or disclose any Confidential
Information. Upon the request of NMHC and, in any event, upon the termination or
expiration of Executive’s employment for any reason, Executive will surrender to
NMHC (i) all memoranda, notes, records, drawings, manuals or other documents
pertaining to the business of any and all NMHC Entities (including all copies
and/or reproductions thereof) and (ii) all materials involving any Confidential
Information.
          4.4 Preservation of NMHC Property. Executive acknowledges that from
time to time in the course of employment with NMHC, Executive has had the
opportunity to inspect and use certain property of NMHC and the NMHC Entities,
both tangible and intangible, including but not limited to files, records,
documents, drawings, specifications, lists, equipment, graphics, designs, and
similar items relating to the business of the NMHC Entities. Executive
acknowledges and agrees that all such property, including but not limited to any
and all copies thereof, whether prepared by Executive or otherwise in the
possession of Executive, are and shall remain the exclusive property of NMHC or
the applicable NMHC Entity, that Executive shall have no right or proprietary
interest in such property and that Executive will safeguard and return to NMHC
all such property upon the earlier of (i) NMHC’s request and (ii) the
termination or expiration of Executive’s employment with NMHC.
          4.5 Assignment of Inventions to NMHC. All computer software,
compilations, programs, improvements, inventions, notes, copyrightable works,
and

- 13 -



--------------------------------------------------------------------------------



 



opportunities for additional business, made, fixed, conceived, or acquired by
Executive that relate to the business of one or more NMHC Entities during the
Term are exclusively owned by NMHC, are NMHC’s works for hire, and fully
assigned to NMHC including without limitation all rights to renewals,
extensions, causes of action, reproduce, prepare derivative works, distribute,
display, perform, transfer, make, use and sell and may never be copied, used, or
disclosed without NMHC’s express written consent. Executive will sign on request
any documents affirming the same for any particular item.
          4.6 Remedies.
               4.6.1 Remedies Generally. Executive acknowledges that Executive’s
breach of any restrictive covenant contained in Sections 4.1, 4.2 or 4.3 of this
Agreement will result in irreparable injury to NMHC and that NMHC’s remedies at
law for such a breach will be inadequate. Accordingly, Executive agrees and
consents that NMHC, in addition to all other remedies available at law and in
equity, shall be entitled to both preliminary and permanent injunctions to
prevent and/or halt a breach or threatened breach by Executive of any
restrictive covenant contained herein. Executive waives the requirement of any
bond for the issuance of any such injunctive relief. Executive agrees not to
bring or institute an action for declaratory judgment concerning the
enforceability of Sections 4.1, 4.2 or 4.3 of this Agreement. Executive further
acknowledges and agrees that the promises contained in Sections 4.1, 4.2 and 4.3
are ancillary to the otherwise enforceable promises contained herein and are
reasonable and valid. Executive hereby knowingly and irrevocably waives all
defenses to the strict enforcement of the promises contained in Sections 4.1,
4.2 and 4.3, subject to the provisions of Section 4.9 below.
               4.6.2 Disgorgement. In the event that Executive materially
violates any of the restrictive covenants contained in Sections 4.1, 4.2 or 4.3,
then, in addition to any other rights and remedies that NMHC may have (including
the right to an injunction against further violations), Executive shall account
for any and all revenue, compensation, income, gains and/or profits received or
receivable, directly or indirectly, by Executive arising out of or relating to
any such violation (“Disgorgement Amounts”) and pay to NMHC on demand made by
NMHC at any time and from time to time an aggregate amount equal to the greater
of: (i) the Disgorgement Amounts or (ii) all monetary damages actually suffered
by NMHC as a result of such violation.
          4.7 Acknowledgment. Executive acknowledges and agrees that the
restrictions set forth above are ancillary to an otherwise enforceable agreement
and supported by independent valuable consideration. Executive further
acknowledges and agrees that the limitations as to time, geographical area, and
scope of activity to be restrained by the restrictions set forth above are
reasonable and acceptable to Executive, and do not impose any greater restraint
than is reasonably necessary to protect the goodwill and other business
interests of NMHC.
          4.8 Reformation and Severance. If a judicial determination is made
that any of the provisions of the above restriction constitutes an unreasonable
or otherwise unenforceable restriction against Executive, it shall be rendered
void only to the extent that such judicial determination finds such provisions
to be unreasonable or otherwise unenforceable. In this regard, the parties
hereby agree that any judicial authority construing this Agreement shall be

- 14 -



--------------------------------------------------------------------------------



 



empowered to sever any portion of the prohibited business activity from the
coverage of this restriction and to apply the restriction to the remaining
portion of the business activities not so severed by such judicial authority.
Moreover, notwithstanding the fact that any provisions of this restriction are
determined by a court not to be specifically enforceable through injunctive
relief, NMHC shall nevertheless be entitled to seek to recover monetary damages
as a result of the breach of any provision which is not reformed by a court. The
time period during which the restrictions shall apply shall be tolled and
suspended as to Executive for a period equal to the aggregate quantity of time
during which Executive violates such prohibitions in any respect, but any such
tolling period shall not exceed an additional twelve (12) months.
          4.9 Covenants are Independent Elements. The parties acknowledge that
the restrictive covenants contained in this Section 4 are essential independent
elements of this Agreement and that, but for Executive agreeing to comply with
them, NMHC would not employ or continue to employ Executive. Accordingly, the
existence or assertion of any claim by Executive against NMHC, whether based on
this Agreement or otherwise, shall not operate as a defense to NMHC’s
enforcement of the restrictive covenants in this Section 4. An alleged or actual
breach of the Agreement by NMHC will not be a defense to enforcement of the
provisions of this Section 4 or other obligations of Executive to NMHC. The
covenants in this Section 4 will remain in full force and effect whether
Executive is terminated by NMHC for any reason or voluntarily resigns.
Notwithstanding anything to the contrary contained in this Agreement, in the
event that (i) NMHC shall fail to timely make any payment of Severance
Compensation or Change in Control Compensation due hereunder; (ii) there is no
good faith dispute regarding whether such payment is owed; and (iii) such
failure is not cured within ten (10) days after receipt by NMHC of written
notice of such failure from Executive, then the restrictions set forth in
Sections 4.1 and 4.2 shall no longer be binding on Executive and NMHC
acknowledges and agrees that, in such event, it shall not be relieved of its
obligations to pay the Severance Compensation or Change in Control Compensation
due hereunder and Executive shall have the right to pursue all applicable
remedies to obtain payment of all amounts due hereunder, notwithstanding the
non-binding nature of the provisions of Section 4.1 and 4.2.
          4.10 Notice to Subsequent Employers. Executive agrees that, prior to
commencing any new employment in a business competitive with that of any NMHC
Entity within twelve (12) months after the termination of this Agreement,
Executive will furnish the new employer with a copy of Sections 4.1 through 4.10
of this Agreement. Executive also agrees that NMHC may advise any new or
prospective employer of the existence and terms of this Agreement and furnish
the employer with a copy of the portions of this Agreement containing this
Section 4.
     5. Disclosure of Investments. Commencing upon Executive’s execution of this
Agreement and at all times during the Term, Executive shall keep the Board
informed in writing of the nature and extent of Executive’s investments, stock
or other ownership holdings, or retention as a director, advisor or any similar
interest in any business or enterprise similar to the business of any NMHC
Entity; provided, however, that Executive shall not be required to disclose any
such investments or stock or ownership holdings that constitute less than 1% of
such entity’s total obligations or total voting power.

- 15 -



--------------------------------------------------------------------------------



 



     6. Indemnification. NMHC and Executive have entered into a separate written
agreement providing for the indemnification of Executive. Nothing contained in
this Agreement shall be deemed to limit NMHC’s obligations or diminish
Executive’s rights under, or otherwise affect, such agreement to indemnify
Executive.
     7. Termination of Preexisting Agreements. The Preexisting Agreements are
hereby terminated for all purposes and Executive hereby releases NMHC and other
NMHC Entities from any and all claims Executive otherwise may have relating to
any of the Preexisting Agreements or based on any promise or assurance of
compensation, including without limitation any promise of equity or other
compensation, except to the extent provided in this Agreement or described on
Exhibit “C” attached hereto. All of the stock option, restricted stock, or other
agreements, promises, assurances or arrangements which may entitle Executive to
compensation based on any class of capital stock or other security of NMHC are
listed in their entirety on Exhibit “C” attached hereto and copies thereof have
been provided to Executive. Executive hereby represents to NMHC that, except for
(i) this Agreement; (ii) those agreements, promises, assurances or
understandings expressly set forth on Exhibit “A” attached hereto, which shall
terminate pursuant to this Section 7 upon execution of this Agreement; and
(iii) those agreements, promises, assurances or understandings expressly set
forth on Exhibit “C” attached hereto, which shall survive the making of this
Agreement, there are no agreements, promises, assurances or understandings,
written or oral, relating to Executive’s employment or compensation. In the
interest of clarity, notwithstanding the foregoing or anything to the contrary
contained in this Agreement or Exhibit “A”, NMHC’s general policies (and
Executive’s obligations to comply with them) shall remain in effect and continue
to apply to Executive.
     8. Miscellaneous.
          8.1 Waiver. The waiver of the breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
of the same or other provision hereof.
          8.2 Entire Agreement; Modifications. Except as otherwise provided
herein, this Agreement represents the sole, entire, and complete understanding
among the parties with respect to the subject matter hereof, and this Agreement
supersedes any and all prior understandings, agreements, plans and negotiations,
whether written or oral, with respect to the subject matter hereof, including
without limitation any understandings, agreements or obligations respecting any
past or future compensation, bonuses, reimbursements or other payments to
Executive from any NMHC Entity. All modifications to the Agreement must be in
writing and signed by both Executive and NMHC.
          8.3 Notices. All notices and other communications under this Agreement
shall be in writing and shall be given by facsimile or first class mail,
certified or registered with return receipt requested, and shall be deemed to
have been duly given three business days after mailing or one business day after
transmission of a facsimile (with confirmation of receipt) to the respective
persons named below:

- 16 -



--------------------------------------------------------------------------------



 



         
 
  If to NMHC:   National Medical Health Card Systems, Inc.
 
      26 Harbor Park Drive
 
      Port Washington, NY 11050
 
      Attn: Chief Executive Officer
 
       
 
  With a copy to:   Jackson Walker L.L.P.
 
      901 Main Street, Suite 6000
 
      Dallas, Texas 75202
 
      Fax: (214) 953-5822
 
      Attn: Michael E. Taten
 
       
 
  If to Executive:   Notices to Executive shall be given at the most recent
 
      address of Executive on NMHC’s records
 
       
 
  with a copy to:   Jacobs & Dembert, P.A.
 
      One South Street — Suite 1910
 
      Baltimore, Maryland 21202
 
      Fax: (410) 752-8105
 
      Attn: James S. Jacobs, Esquire

Any party may change such party’s address for notices by notice duly given
pursuant to this Section.
          8.4 Headings; Interpretation. The Section headings herein are intended
for reference and shall not by themselves determine the construction or
interpretation of this Agreement. Reference to any gender in this Agreement
shall be deemed to include each other gender.
          8.5 Governing Law; Disputes; Venue. This Agreement shall be governed
by and construed in accordance with the laws of the State of New York. Any
controversy or claim arising out of or relating to this Agreement, the breach
thereof,  and any other dispute between the parties hereto (whether grounded in
contract, tort, statute, law or equity), shall be settled by arbitration, before
one impartial arbitrator, administered by the American Arbitration Association
under its Commercial Arbitration Rules, and judgment on the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof. The
arbitration shall take place (at the option of the filing party) in New York,
New York, unless the parties mutually agree to another location. The arbitrator
shall award attorneys’ fees and other costs of the arbitration, including the
fees and expenses of the arbitrator, to the prevailing party, as determined by
the arbitrator. No party is precluded by this arbitration clause from seeking
and obtaining injunctive or other temporary, preliminary or emergency relief
from a court of competent jurisdiction, and the election to do so by a party
shall not be construed as a waiver of such party’s right to compel arbitration.
          8.6 Severability. Should any court of competent jurisdiction determine
that any provision of this Agreement is illegal or unenforceable to any extent,
such provision shall be

- 17 -



--------------------------------------------------------------------------------



 



enforced to the extent permissible and all other provisions of this Agreement
shall continue to be enforceable to the extent possible.
          8.7 Counterparts. This Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one and the same
Agreement.
          8.8 Assignment. Neither this Agreement nor any duties or obligations
hereunder may be assigned by either party without the other party’s prior
written consent; provided, however, that NMHC may assign this Agreement to
either (i) another NMHC Entity (provided, however, that such assignment shall
not relieve NMHC of its obligations hereunder) or (ii) a Person acquiring
substantially all of the assets of NMHC on a consolidated basis if such
acquisition would constitute a Change in Control.
          8.9 Powers of Board. Any discretion, power or obligation accorded to
the Board with respect to this Agreement may be exercised or satisfied by action
of any duly appointed committee of the Board.
          8.10 Withholding. All compensation and benefits payable to Executive
hereunder shall be reduced by all federal, state, local and other withholdings
and similar taxes and payments required by applicable law.
          8.11 Tax Matters. This Agreement is intended to comply with the
requirements of Section 409A to avoid the consequences of plan failures as set
forth in Code Section 409A(a)(1). Any terms of the Agreement that conflict with
such guidance shall be null and void, subject to the next sentence. To the
extent necessary or advisable, the parties agree to amend the Agreement to
modify any conflicting provisions and to add such other provisions as are
required to fully comply with the applicable provisions of Section 409A and any
other legislative or regulatory requirements applicable to the Agreement, such
that the modified and additional provisions shall preserve to the maximum extent
possible the benefits and obligations intended by the parties hereunder.
          8.12 Representation. The Executive acknowledges that (i) Executive has
obtained the advice of Executive’s own independent legal, tax and financial
counsel in choosing to enter into this Agreement and (ii) none of the General
Counsel of NMHC, Jackson Walker L.L.P., or any other legal counsel of NMHC
represents the interests of the Executive in any way.
     9. Definitions. As used in this Agreement, the following terms have the
following meanings:
   “Accelerated Restricted Stock Value” has the meaning set forth in
Section 3.3.3.2.
   “Accounting Firm” has the meaning set forth in Section 3.3.4.2.
   “Accrued Obligations” means all accrued but unpaid salary, accrued but unpaid
vacation, sick leave, and similar pay (all determined in accordance with NMHC’s
policies then in effect),

- 18 -



--------------------------------------------------------------------------------



 



any appropriate business expenses incurred by Executive in connection with
Executive’s duties hereunder, any other amounts payable under Section 3.3.2
which are accrued and unpaid.
   “Agreement” has the meaning set forth in the introductory paragraph of this
Employment Agreement.
   “Approved Person” means (1) an employee benefit plan of any NMHC Entity (or a
trustee or other fiduciary holding securities for such a plan), or (2) a
corporation or other entity owned, directly or indirectly, by the owners of NMHC
in substantially the same proportions as their ownership of NMHC, or (3) a
Person not less than a majority of whose voting securities are beneficially
owned by NMHC after giving effect to the transaction, or (4) one or more of New
Mountain Capital, L.L.C., New Mountain Partners, L.P., New Mountain Affiliated
Investors, L.P., and their respective affiliates.
   “Base Salary” has the meaning set forth in Section 3.1.
   “Board” has the meaning set forth in Section 1.1.
   “Catch-up Payment” has the meaning set forth in Section 2.2.9.2.
   A “Change in Control” shall be deemed to have occurred if, after the date of
this Agreement:
     (A) any “Person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (other than an
Approved Person) becomes the “Beneficial Owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of a majority of the then outstanding
voting equity of NMHC (“Voting Equity”); or
     (B) NMHC merges or consolidates with any other corporation or other entity
other than an Approved Person, in each case other than a merger or consolidation
which results in the Voting Equity of NMHC outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least a majority of the
combined voting power of the voting securities of NMHC or such surviving entity
outstanding immediately after such merger or consolidation; or
     (C) NMHC sells or disposes of all or substantially all of NMHC’s assets in
one transaction or a series of related transactions to any Person or Persons
other than one or more Approved Persons; or
     (D) NMHC files a periodic or current report or proxy statement with the SEC
disclosing that a “change in control” (as such term is used in Item 5.01 of Form
8-K promulgated by the SEC) of NMHC has occurred; or

- 19 -



--------------------------------------------------------------------------------



 



     (E) If, as a result of nominations made by a person or group other than the
Board, individuals who prior to such nominations constitute the Directors of
NMHC cease for any reason to constitute at least a majority thereof within the
two year period following such nominations.
     “Change in Control Compensation” means a lump sum payment in an amount
equal to 150% of Executive’s annual Base Salary (at the highest rate in effect
during the period beginning six months immediately prior to the effective date
of the Change in Control through the date of termination). In addition, as part
of the Change in Control Compensation, NMHC also shall pay (in periodic
installments until the end of the COBRA Period) (i) COBRA payments in respect of
the continuation of health benefits for Executive, Executive’s spouse and
Executive’s children and (ii) payments to fund dental coverage for Executive,
Executive’s spouse and Executive’s children comparable to the dental coverage
that they would have received if Executive had continued as an employee of NMHC.
     “COBRA Period” means the period of time commencing on the date Executive’s
employment with NMHC terminates and ending on the earlier of (i) the first
anniversary of the termination of this Agreement or (ii) the date that Executive
is eligible to be covered under a comparable or more favorable health plan of
another Person).
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Confidential Information” means any data or information of any NMHC Entity
that is important, competitively sensitive, and not generally known by the
public, including, but not limited to, the business plans, customer lists,
training manuals, proprietary software, product or service development plans,
bidding and pricing procedures, market plans and strategies, projections,
internal performance statistics, financial data, confidential personnel
information concerning employees of any NMHC Entity, operational or
administrative plans, policy manuals, and terms and conditions of contracts and
agreements. The term “Confidential Information” shall not apply to information
which is (i) already in Executive’s possession (unless such information was
obtained by Executive from a NMHC Entity); (ii) received by Executive from a
third party with, to Executive’s knowledge, no restriction on disclosure,
(iii) required to be disclosed by any applicable law or by process issued in
connection with a proceeding of a court of competent jurisdiction, or (iv)
generally available to the public on or at any time following the Effective Date
other than as a result of disclosure by Executive.
     “Disgorgement Amount” has the meaning set forth in Section 4.6.2.
     “Effective Date” has the meaning set forth in the introductory paragraph of
this Agreement.
     “Employment Related Agreements” has the meaning set forth in
Section 3.3.4.1.
     “Excise Tax” has the meaning set forth in Section 3.3.4.1.
     “Executive” has the meaning set forth in the introductory paragraph of this
Agreement.

- 20 -



--------------------------------------------------------------------------------



 



     “Executive Voluntary Termination” has the meaning set forth in
Section 2.2.3.
     “Gross-Up Payment” has the meaning set forth in Section 3.3.4.1.
     “IRS” means the Internal Revenue Service.
     “Material Diminution” means a material diminution by NMHC of Executive’s
duties, powers, authority, functions or responsibilities without Executive’s
consent, such that Executive is left with such duties, powers, authority,
functions and responsibilities (when viewed in the aggregate) that are
materially diminished compared to both (i) those duties, powers, authority,
functions and responsibilities conferred upon Executive at the Effective Date
and (ii) those duties, powers, authority, functions and responsibilities that
are most typically conferred upon individuals having the same title as Executive
with companies having revenues comparable to NMHC on a consolidated basis (based
on the revenues of NMHC on a consolidated basis at the time of determination).
In addition, a material diminution by NMHC of Executive’s title without
Executive’s consent also shall constitute a “Material Diminution” for purposes
of this Agreement. In the interest of clarity, none of the following shall
constitute a basis for a “Material Diminution”: (i) any change in any of the
products or services offered by any or all NMHC Entities; (ii) the termination
of any employee or group of employees, whether or not such employees report to
Executive; (iii) any change in the markets to which any or all NMHC Entities
promote or sell their products or services; or (iv) any other change affecting
NMHC or its business or operations generally.
     “NMHC” has the meaning set forth in the introductory paragraph of this
Agreement.
     “NMHC Entities” refers to all of NMHC, all of NMHC’s direct and indirect
subsidiaries, and all other entities directly or indirectly controlled by NMHC.
As of the Effective Date, the NMHC Entities consist of NMHC and each other
entity described on Exhibit 21.1 to NMHC’s Annual Report on Form 10-K as filed
with the SEC on September 13, 2007.
     “Office Area” means the geographical area within a 25 mile radius of
Executive’s primary residence as of the Effective Date (unless as of the
Effective Date Executive resides more than 25 miles from the NMHC office to
which Executive is primarily assigned as of the Effective Date, in which case
the Office Area shall be the United States of America).
     “Payment” has the meaning set forth in Section 3.3.4.1.
     Executive shall be deemed to be “Permanently Disabled” if Executive is
(i) collecting long-term disability payments under a long-term disability plan
established for the benefit of NMHC’s employees or executives generally or a
reasonably similar plan or (ii) if, and only if, no such long-term disability
plan is in effect at the time of determination, an independent physician
selected by NMHC and reasonably acceptable to Executive makes a written
determination that Executive is unable to perform Executive’s obligations under
this Agreement, despite Executive’s best efforts, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or that has lasted or can be expected to last for a continuing period of
not less than 12 months. The determination of any selected independent

- 21 -



--------------------------------------------------------------------------------



 



physician is final and binding on the parties and shall be made after taking
into account such competent medical evidence as shall be presented to the
independent physician by Executive and/or NMHC or by any physician or group of
physicians or other competent medical experts employed by Executive and/or NMHC
to advise such independent physician.
     “Permitted Termination Event” means termination of Executive’s employment
pursuant to a Termination by Reason of Death, a Termination by Reason of
Incapacity, a refusal by NMHC to extend the Term of this Agreement as set forth
in Section 2.1 or a Termination Other Than For Cause (provided, however, that
Executive shall not be permitted to effect a Termination Other Than For Cause
based upon a Material Diminution until six (6) months after the occurrence of a
Change in Control).
     “Person” means any individual, corporation, partnership, limited liability
company, association, trust or other entity or organization.
     “Preexisting Agreements” has the meaning set forth in the Recitals to this
Agreement.
     “Prorated Death Benefit Amount” has the meaning set forth in Section 2.2.5.
     “Prorated Disability Benefit Amount” has the meaning set forth in
Section 2.2.4.
     “Release” has the meaning set forth in Section 2.2.8.
     “SEC” means the Securities and Exchange Commission.
     “Section 409A” has the meaning set forth in Section 2.2.9.2.
     “Section 409A Limit” has the meaning set forth in Section 2.2.9.2.
     “Severance Compensation” means an amount equal to 100% of Executive’s
annual Base Salary (at the highest rate in effect for the six month period
immediately prior to the date of termination). In addition, NMHC also shall pay
(until the end of the COBRA Period) (i) COBRA payments in respect of the
continuation of health benefits for Executive, Executive’s spouse and
Executive’s children and (ii) payments to fund dental coverage for Executive,
Executive’s spouse and Executive’s children comparable to the dental coverage
that they would have received if Executive had continued as an employee of NMHC.
     “Term” has the meaning set forth in Section 1.1.
     “Termination by Reason of Death” has the meaning set forth in
Section 2.2.5.
     “Termination by Reason of Incapacity” has the meaning set forth in
Section 2.2.4.
     “Termination For Cause” has the meaning set forth in Section 2.2.1.
     “Termination Other Than For Cause” has the meaning set forth in
Section 2.2.2.

- 22 -



--------------------------------------------------------------------------------



 



     “Transition Period” has the meaning set forth in Section 3.3.3.2.
     “Transition Period Default Payment” has the meaning set forth in
Section 3.3.3.2.
     “Underpayment” has the meaning set forth in Section 3.3.4.2.
[Remainder of Page Intentionally Left Blank]

- 23 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

            NATIONAL MEDICAL HEALTH CARD SYSTEMS, INC.
      By:   /s/ Thomas W. Erickson         Thomas W. Erickson, its President and
Chief        Executive Officer     

            EXECUTIVE
      /s/ Stuart Diamond       Stuart Diamond, individually         

- 24 -



--------------------------------------------------------------------------------



 



         

EXHIBIT “A”
LIST OF PREEXISTING AGREEMENTS
     ►
     ►
     ► Any other agreement, promise, assurance or understanding, written or
oral, relating to Executive’s employment or compensation, other than as
explicitly set forth elsewhere in the body of this Agreement or as described on
Exhibit “C” attached to this Agreement.

- 25 -



--------------------------------------------------------------------------------



 



EXHIBIT “B”
FORM OF RELEASE
[See attached]

1



--------------------------------------------------------------------------------



 



GENERAL RELEASE
     THIS GENERAL RELEASE (this “Release”) dated as of the                     
day of                     ,                      (the “Effective Date”), is
executed by and between Stuart Diamond (“Executive”) and National Medical Health
Card Systems, Inc. (“NMHC”).
     WHEREAS, Executive’s employment with NMHC has terminated pursuant to that
certain Employment Agreement dated to be effective as of                     ,
2007 (the “Employment Agreement”);
     NOW, THEREFORE, in consideration of the foregoing premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Executive hereby agrees as follows:
     1. Termination of Employment. Executive’s employment with NMHC has
terminated pursuant to Section ___ [fill in applicable section] of the
Employment Agreement effective as of the Effective Date. To the extent he
continues to hold any such positions or directorships, Executive hereby resigns
all positions and directorships he holds with NMHC and any and all of NMHC’s
subsidiaries and affiliates.
     2. Release. Executive hereby irrevocably and unconditionally releases and
forever discharges NMHC, its respective subsidiaries and other affiliates and
their respective agents, employees, representatives, officers, directors,
stockholders, trustees and attorneys, past and present, and the heirs,
successors and assigns of all of the foregoing (collectively, the “Released
Parties”) from any and all debts, liabilities, claims, demands, actions or
causes of action, suits, judgments or controversies of any kind whatsoever
(except as set forth below) arising from Executive’s relationship (including
without limitation as a stockholder) to, employment with or service as an
employee, officer, director, or manager of NMHC or its subsidiaries and
affiliates (collectively, the “Claims”) against the Released Parties, that now
exist or that may arise in the future out of any matter, transaction or event
occurring prior to or on the Effective Date, including without limitation, any
claims of breach of contract or for severance or other termination pay (except
as set forth in Section 3 below), or claims of harassment or discrimination (for
example, on the basis of age, sex, race, handicap, disability, religion, color
or national origin) under any federal, state or local law, rule or regulation,
including, but not limited to the Age Discrimination in Employment Act of 1967,
29 U.S.C. §621, et seq. Except as set forth below, Executive further agrees not
to file or bring any claim, suit, civil action, complaint, arbitration or
administrative action (any of the foregoing, an “Action”) in any city, state or
federal court or agency or arbitration tribunal with respect to any Claim
against any of the Released Parties or (except as may be required by law) assist
any other person or entity with any Action against any of the Released Parties.
Notwithstanding anything to the contrary contained in this Release, Executive
does not release any of the Released Parties and shall not be prohibited from
filing or bringing an Action with respect to any right Executive otherwise may
have now or in the future to (i) receive distributions or dividends made in
respect of NMHC’s capital stock; (ii) be indemnified by NMHC under the
Certificate of Incorporation or Bylaws of NMHC (as the same are currently in
effect), any resolution adopted by the Board of Directors of NMHC, or any other
separate written agreement or instrument requiring NMHC to indemnify Executive;
(iii)

2



--------------------------------------------------------------------------------



 



make workers’ compensation claims; (iv) receive Accrued Obligations; (v) receive
Severance Compensation or the Change in Control Compensation, as applicable;
(vi) exercise rights under stock options and other equity-based compensation to
the extent such rights were vested prior to the Effective Date (which stock
options or other equity-based compensation shall be governed by the terms and
provisions of the applicable written agreement(s) or instrument(s) and/or the
applicable NMHC plan); or (vii) enjoy vested benefits payable under retirement
and other employee benefit plans covering Executive (which benefits shall be
governed by the terms and provisions of the applicable plan).
     3. Severance or Change in Control Compensation. In consideration of
Executive’s execution of this Release and Executive’s promise to comply with the
covenants in Section 4 of the Employment Agreement, Executive shall be entitled
to receive from NMHC the Severance Compensation or the Change in Control
Compensation, as applicable, under the Employment Agreement. Executive
acknowledges that no other promise or agreements of any kind have been made to
Executive or with Executive by any person or entity whatsoever to cause
Executive to sign this Release. Executive further acknowledges and agrees that
the Severance Compensation or the Change in Control Compensation, as applicable,
together with any other payments or benefits that may be due under the terms of
the Employment Agreement, shall constitute full accord and satisfaction of all
obligations, including without limitation any and all severance obligations, in
connection with Executive’s employment. Executive would not be entitled to
receive the Severance Compensation or the Change in Control Compensation, as
applicable, but for Executive’s execution of this Release. Executive hereby
affirms that he continues to be bound by his obligations under Section 4 of the
Employment Agreement that by their terms survive the termination of Executive’s
employment.
     4. Disclaimer of Liability. Executive acknowledges that this Release shall
not in any way be construed as an admission by any of the Released Parties of
any wrongful or illegal act against Executive or any other person, and that the
Released Parties expressly disclaim any liability of any nature whatsoever
arising from or related to the subject of this Release.
     5. COMPETENCY. EXECUTIVE ACKNOWLEDGES THE FOLLOWING:

  a.   THAT HE FULLY COMPREHENDS AND UNDERSTANDS ALL OF THE TERMS OF THIS
AGREEMENT AND THEIR LEGAL EFFECTS;     b.   THAT HE IS COMPETENT TO EXECUTE THIS
AGREEMENT;     c.   THAT IT IS EXECUTED KNOWINGLY AND VOLUNTARILY AND WITHOUT
RELIANCE UPON ANY STATEMENT OR REPRESENTATION OF ANY RELEASED PARTY OR ITS
REPRESENTATIVES;     d.   THAT HE HAS BEEN ADVISED IN WRITING TO CONSULT WITH AN
ATTORNEY BEFORE EXECUTING THIS AGREEMENT AND THAT HE HAS HAD THE OPPORTUNITY TO
CONSULT WITH AN ATTORNEY OF HIS CHOICE REGARDING THIS AGREEMENT;

3



--------------------------------------------------------------------------------



 



  e.   THAT EXECUTIVE DOES NOT WAIVE RIGHTS OR CLAIMS THAT MAY ARISE AFTER THE
DATE THIS AGREEMENT IS EXECUTED;     f.   THAT EXECUTIVE WAIVES RIGHTS OR CLAIMS
UNDER THIS AGREEMENT ONLY IN EXCHANGE FOR CONSIDERATION IN ADDITION TO ANYTHING
OF VALUE TO WHICH THE EXECUTIVE WAS ALREADY ENTITLED;     g.   [THAT HE HAS BEEN
PROVIDED THE MATERIALS REGARDING THE CLASS, UNIT, OR GROUP OF INDIVIDUALS
ELIGIBLE FOR THIS COMPENSATION AND THE TIME LIMITS APPLICABLE TO SUCH PROGRAM;]
[This clause to be included if required by or advisable under applicable law.]  
  h.   [THAT HE HAS BEEN PROVIDED THE JOB TITLES AND AGES OF ALL INDIVIDUALS
ELIGIBLE OR SELECTED FOR THE PROGRAM AND THE AGES OF ALL INDIVIDUALS IN THE SAME
JOB CLASSIFICATION OR ORGANIZATIONAL UNIT WHO ARE NOT ELIGIBLE OR SELECTED FOR
THE PROGRAM;] [This clause to be included if required by or advisable under
applicable law.]     i.   THAT HE HAS HAD A PERIOD OF AT LEAST 21 DAYS [or
45 days, if required by or advisable under applicable law] WITHIN WHICH TO
CONSIDER THIS AGREEMENT;     j.   THAT FOR A PERIOD OF SEVEN DAYS FOLLOWING THE
EXECUTION OF THIS AGREEMENT, EXECUTIVE MAY REVOKE THIS AGREEMENT AND IT SHALL
NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE SEVEN-DAY PERIOD HAS EXPIRED OR
SUCH LATER DATE AS PROVIDED FOR HEREIN.

     6. Parties in Interest. This Release is for the benefit of the Released
Parties and shall be binding upon Executive and his representatives and heirs.
     7. Amendment. This Release may not be clarified, modified, changed or
amended except in writing and signed by Executive and NMHC or a
successor-in-interest of NMHC.
     8. Non-disparagement. Executive agrees that he will refrain from speaking
ill of or making any disparaging comment about NMHC or NMHC’s management, other
employees or contractors, following the termination of his employment except as
may be necessary to enforce his rights under this Release, enforce claims
arising after the Effective Date and not released in this Release, or defend a
legal action brought against Executive by any of the Released Parties. NMHC
agrees that it will refrain from speaking ill of or making any disparaging
comment about Executive following the termination of Executive’s employment
except (i) as may be necessary to enforce its rights under this Release, to
enforce a claim or defend a legal action or (ii) as may

4



--------------------------------------------------------------------------------



 



be necessary or desirable, as determined by NMHC in its sole and absolute
discretion, to comply with its obligations under applicable securities laws.
     9. Enforcement of Laws. Nothing in this Release affects the rights and
responsibilities of the Equal Employment Opportunity Commission (the
“Commission”) to enforce the anti-discrimination laws, and this waiver does not
affect Executive’s right to file a charge or participate in an investigation or
proceeding with the Commission. Likewise, nothing in this Release shall prevent
Executive from any action to challenge the validity of Executive’s release of
claims under the Age Discrimination in Employment Act. However, Executive waives
any rights or claims, known or unknown, to participate in any recovery under any
proceeding or investigation by the Commission or any state or local commission
concerned with the enforcement of anti-discrimination laws.
     10. Severability. If any provision of this Release is held to be illegal,
invalid or unenforceable under present or future laws, such provision shall be
fully severable and this Release shall be construed and enforced as if such
illegal, invalid or unenforceable provision never comprised a part hereof; and
the remaining provisions hereof shall remain in full force and effect and shall
not be affected by the illegal, invalid or unenforceable provision, and there
shall be added automatically as part of this Release a provision as similar in
its terms to such illegal, invalid or unenforceable provision as may be possible
and be legal, valid and enforceable.
     11. Defined Terms. All capitalized terms used but not otherwise defined in
this Release are used with the same meaning specified in the Employment
Agreement.
[Signatures appear on next page.]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Executive has executed this Release as of the day and
year first above written.

             
 
                EXECUTIVE    
 
                          Stuart Diamond, individually    
 
                NATIONAL MEDICAL HEALTH CARD         SYSTEMS, INC.    
 
           
 
  By:        
 
           
 
                               , its authorized representative    

6



--------------------------------------------------------------------------------



 



EXHIBIT “C”
EXISTING EQUITY COMPENSATION ARRANGEMENTS AND OTHER
AGREEMENTS INTENDED TO SURVIVE

                                      No. of   Exercise Price Name   Type of
Award   Date   Shares   (if Options)
Stuart Diamond
  Stock Option   1/20/06     11,134     $ 30.16  
 
                       
 
  Stock Option   1/27/2006     12,900     $ 31.00  
 
  Stock Option   1/27/2006     62,100     $ 31.00  
 
                       
 
  Stock Option   9/7/2006     21,560     $ 15.20  
 
                       
 
  Restricted Stock   2/3/2006     2,670          
 
                       
 
  Restricted Stock   9/6/2007     5,930          
 
                       
 
  Restricted Stock   11/13/2007     46,000          

Indemnification Agreement dated October ___, 2007 between the Executive and
NMHC.
To the extent the Executive has accrued but not used flexible time off (“FTO”)
as of December 31, 2007, that FTO will carry forward into the calendar year 2008
and will expire on June 30, 2008.

 